Exhibit 12 WISCONSIN PUBLIC SERVICE CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS 2010 (Millions) 3 Months 2009 2008 2007 2006 2005 EARNINGS Net Income from continuing operations $ 48.3 $ 120.4 $ 132.3 $ 113.3 $ 102.1 $ 84.5 Provision for income taxes 30.6 68.0 73.1 66.8 58.3 44.1 Income from continuing operations before income taxes 78.9 188.4 205.4 180.1 160.4 128.6 Less: Undistributed earnings of less than 50% owned affiliates (0.4 ) (1.8 ) (2.2 ) (2.5 ) (3.2 ) (2.0 ) Adjusted income from continuing operations before income taxes 78.5 186.6 203.2 177.6 157.2 126.6 Total fixed charges as defined 14.4 58.5 48.1 45.3 42.3 38.0 Total earnings as defined $ 92.9 $ 245.1 $ 251.3 $ 222.9 $ 199.5 $ 164.6 FIXED CHARGES Interest expense $ 13.7 $ 54.0 $ 44.0 $ 43.5 $ 40.4 $ 35.9 Allowance for funds used during construction 0.1 2.0 1.8 0.3 0.2 0.4 Interest factor applicable to rentals 0.6 2.5 2.3 1.5 1.7 1.7 Total fixed charges as defined $ 14.4 $ 58.5 $ 48.1 $ 45.3 $ 42.3 $ 38.0 Preferred stock dividend requirements * 1.3 4.9 4.8 4.9 4.9 4.7 Total fixed charges and preferred stock dividend requirements $ 15.7 $ 63.4 $ 52.9 $ 50.2 $ 47.2 $ 42.7 RATIO OF EARNINGS TO FIXED CHARGES 6.5 4.2 5.2 4.9 4.7 4.3 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS 5.9 3.9 4.7 4.4 4.2 3.9 *Represents preferred stock dividend requirements of Wisconsin Public Service computed by dividing the preferred stock dividend requirements by 100% minus the income tax rate.
